DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 05/17/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  
Claims 1 and 25 recite the phrase “one or more PVDF polymers” but do not previously recite what the acronym PVDF stands for. Claims 1 and 27 should instead recite “one or more polyvinylidene fluoride (PVDF) polymers.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 and 27 recite the limitation "the one or more fluoropolymers." There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, claims 7-8 and 27 are interpreted as instead reciting “the one or more PVDF polymers.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites a content range of the one or more PVDF polymers of 20-55 wt.%. Meanwhile, claim 1, which claim 22 depends from, recites a content range of the one of more PVDF polymers of 30-
Claim 23 is also rejected under 35 U.S.C. 112(d) since this claim depends from the claim rejected above and does not remedy the aforementioned deficiency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 15, 17-18, 22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 20170067581 A1) in view of Zerafati et al. (US 20120245238 A1).
Regarding claim 1, Hirai teaches a length of tubing having an annular cross-section, the annular cross-section having an inner and an outer surface (Hirai, Fig. 1, Abstract, Par. 0009-0010, and 0023), the annular cross-section comprising: an annular barrier layer (resin layer) formed from a barrier mixture (thermoplastic resin) comprising ethylene vinyl alcohol copolymer and a fluoropolymer (Hirai, Abstract, Par. 0017, 0036, and Claim 7 - see "at least one" and "THV"), and the barrier layer having an inner and outer surface (Hirai, Fig. 1). Hirai teaches that the barrier mixture (thermoplastic resin) is an ethylene vinyl alcohol copolymer and fluoropolymer, and therefore, it can be said that the combined content of the ethylene vinyl alcohol copolymer and fluoropolymer in the barrier mixture (thermoplastic resin) is 100 wt.%, which lies within the claimed range of at least 90 wt.%, and therefore satisfies the claimed range, see MPEP 2131.03. Hirai further teaches that the barrier layer has a thickness of .05 mm to 1.0 
Hirai does not teach wherein the weight range of ethylene vinyl alcohol copolymer in the barrier mixture is 30-70 wt.%, wherein the fluoropolymer is a PVDF polymer, or wherein the weight range of the one or more PVDF polymers in the barrier mixture is 30-70 wt.%. Hirai further does not teach an outer annular support layer disposed on the outer surface of the barrier layer, the annular support layer being formed of a thermoplastic polyurethane.
Zerafati teaches a recycled mixture that can be used for multilayer structures such as tubing and that the mixture comprises a barrier composition (Zerafati, Par. 0029-0030, 0035, and 0046-0055). Zerafati further teaches that the barrier composition comprises EVOH and PVDF and that the PVDF is present in an amount of 25 to 70 wt.% (Zerafati, Par. 0055). Zerafati further teaches a tube comprising a layer comprising a PVDF polymer and an outer annular support layer formed of thermoplastic polyurethane (TPU) disposed on the outer surface of the layer of PVDF (Zerafati, Par, 0028-0029 and 0035-0038).
Since both Hirai and Zerafati are analogous art as they teach a length of tubing comprising a barrier mixture, wherein the barrier mixture comprises a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zerafati to modify Hirai by using PVDF as the fluoropolymer of Hirai in the weight range of Zerafati. This would allow for good melt processing and melt strength behavior, as well as allow the material to be easily converted to films and tubes or injection molded parts (Zerafati, Par. 0055). Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer as stated above. Therefore, if Zerafati was used to modify Hirai, and PVDF was used in the barrier layer of Hirai using the weight range of Zerafati, modified Hirai would have an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%. Modified Hirai’s weight ranges would overlap the claimed weight ranges of 30 
Regarding claim 6, modified Hirai teaches the length of tubing of claims 1, wherein the PVDF is present in the barrier mixture in an amount in the range of 25 to 70 wt.% as described in the combination of references asserted above (Zerafati, Par. 0055). Since modified Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer, this results in an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%. Modified Hirai’s weight ranges overlap the claimed weight ranges of 45 wt.% to 55 wt.%, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 7, modified Hirai teaches the length of tubing of claim 1, wherein the barrier mixture (thermoplastic resin) is an ethylene vinyl alcohol copolymer and fluoropolymer (Hirai, Abstract, Par. 0017, 0036, and claim 7), and therefore, it can be said that the combined content of the ethylene vinyl alcohol copolymer and PVDF in the barrier mixture (thermoplastic resin) is 100 wt.%, which lies within the claimed range of at least 95 wt.%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 8, modified Hirai teaches the length of tubing of claims 1, wherein the PVDF is present in the barrier mixture in an amount in the range of 25 to 70 wt.% as described in the combination of references asserted above (Zerafati, Par. 0055). Since modified Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer, this results in an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%, and a ratio of ethylene vinyl alcohol copolymer 
Regarding claim 15, modified Hirai teaches the length of tubing of claim 1, wherein the annular cross-section further comprises one or more inner annular polymer layers (2) disposed on the inner surface of the barrier layer (20) (Hirai, Fig. 1, Par. 0023 - see "rubber layer").
Regarding claim 17, modified Hirai teaches the length of tubing of claim 1, having an inner diameter in the range of 5 to 15 mm (Hirai, Par. 0064), which lies within the claimed range of 0.5 mm to 40 mm, and therefore, satisfies the claimed range, see MPEP 2131.03.
Regarding claim 18, modified Hirai teaches the length of tubing of claim 1, wherein the length of tubing exhibits fuel barrier properties and fuel permeation resistance coming from the barrier material (thermoplastic resin) (Hirai, abstract, Par. 0007-0008, 0011, 0013, 0017, 0036, 0112-0113, 0116). Modified Hirai further teaches a FC/E10 fuel permeation at 40°C of less than 50 mg/test when tested every 24 hours (Hirai, Par. 0112-113, Tables 1-2). It would have been obvious to one of ordinary skill in the art that this would result in a CE10 fuel permeation range that would overlap the claimed range of less than 15 g/m2/day, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 22
Regarding claim 24, modified Hirai teaches the length of tubing of claim 1, wherein the PVDF is present in the barrier mixture in an amount in the range of 25 to 70 wt.% as described in the combination of references asserted above (Zerafati, Par. 0055). Since modified Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer, this results in an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%, and a ratio of ethylene vinyl alcohol copolymer to fluoropolymer of 1:3 to 7:3. Modified Hirai’s ratio range lies within the claimed ratio rage of 1:1 to 3:1, and therefore satisfies the claimed range, see MPEP 2131.03.

Regarding claim 25, Hirai teaches a length of tubing having an annular cross-section, the annular cross-section having an inner and an outer surface (Hirai, Fig. 1, Abstract, Par. 0009-0010, and 0023), the annular cross-section comprising: an annular barrier layer (resin layer) formed from a barrier mixture (thermoplastic resin) comprising ethylene vinyl alcohol copolymer and a fluoropolymer (Hirai, Abstract, Par. 0017, 0036, and Claim 7 - see "at least one" and "THV"), and the barrier layer having an inner and outer surface (Hirai, Fig. 1). Hirai teaches that the barrier mixture (thermoplastic resin) is an ethylene vinyl alcohol copolymer and fluoropolymer, and therefore, it can be said that the combined content of the ethylene vinyl alcohol copolymer and fluoropolymer in the barrier mixture (thermoplastic resin) is 100 wt.%, which lies within the claimed range of at least 90 wt.%, and therefore satisfies the claimed range, see MPEP 2131.03. Hirai further teaches that the barrier layer has a thickness of .05 mm to 1.0 mm (Hirai, Par. 0063 and claim 3), which overlaps the claimed range of 0.010 mm to 0.200 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Hirai does not teach wherein the weight range of ethylene vinyl alcohol copolymer in the barrier mixture is 45-80 wt.%, wherein the fluoropolymer is a PVDF polymer, or wherein the weight range of the one or more PVDF polymers in the barrier mixture is 20-55 wt.%. Hirai further does not teach an outer 
Zerafati teaches a recycled mixture that can be used for multilayer structures such as tubing and that the mixture comprises a barrier composition (Zerafati, Par. 0029-0030, 0035, and 0046-0055). Zerafati further teaches that the barrier composition comprises EVOH and PVDF and that the PVDF is present in an amount of 25 to 70 wt.% (Zerafati, Par. 0055). Zerafati further teaches a tube comprising a layer comprising a PVDF polymer and an outer annular support layer formed of thermoplastic polyurethane (TPU) disposed on the outer surface of the layer of PVDF (Zerafati, Par, 0028-0029 and 0035-0038).
Since both Hirai and Zerafati are analogous art as they teach a length of tubing comprising a barrier mixture, wherein the barrier mixture comprises a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zerafati to modify Hirai by using PVDF as the fluoropolymer of Hirai in the weight range of Zerafati. This would allow for good melt processing and melt strength behavior, as well as allow the material to be easily converted to films and tubes or injection molded parts (Zerafati, Par. 0055). Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer as stated above. Therefore, if Zerafati was used to modify Hirai, and PVDF was used in the barrier layer of Hirai using the weight range of Zerafati, modified Hirai would have an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%. Modified Hirai’s weight ranges would overlap the claimed weight ranges of 45-80 wt.% and 20-55 wt.% respectively, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. It would have been further been obvious to one of ordinary skill in the art to further modify Hirai with the teachings of Zerafati and include an outer annular support layer formed of TPU. This would allow for a flexible tubing article that has the ability to return to its original 
Regarding claim 28, modified Hirai teaches the length of tubing of claim 25, wherein the PVDF is present in the barrier mixture in an amount in the range of 25 to 70 wt.% as described in the combination of references asserted above (Zerafati, Par. 0055). Since modified Hirai teaches that the barrier mixture is made from fluoropolymer and ethylene vinyl alcohol copolymer, this results in an ethylene vinyl alcohol copolymer range of 30 to 75 wt.%, and a ratio of ethylene vinyl alcohol copolymer to fluoropolymer of 1:3 to 7:3. Modified Hirai’s ratio range overlaps the claimed ratio range of 1:1 to 3:1, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
Claims 9, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 20170067581 A1) in view of Zerafati et al. (US 20120245238 A1) as applied to claims 1, 22, and 25 above, further in view of Garver et al. (US 20150252918 A1).
Regarding claims 9, 23, and 26, Modified Hirai teaches all of the elements of the claimed invention as stated above for claims 1, 22, and 25. Modified Hirai does not teach wherein the one or more PVDF polymers comprises maleic anhydride functionalized PVDF polymer.  
Garver teaches a length of tubing comprising a barrier mixture (tie layer) comprising EVOH and a fluoropolymer (PVDF) (Garver, Abstract, Par. 0008, and 0039-0042), wherein the barrier mixture further comprises a compatibilizer (adhesion promoter that is a maleic anhydride functionalized PVDF) (Garver, Par. 0041 - see "maleic anhydride PVDF"). The adhesion promoter which is maleic anhydride grafted PVDF satisfies the limitation of a compatibilizer because it is given an example of a compatibilizer in the instant specification per paragraph 0015.
Since both modified Hirai and Garver are analogous art as they teach a length of tubing comprising a barrier mixture (tie layer) comprising EVOH and a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 27, modified Hirai teaches the length of tubing of claim 25, wherein the barrier mixture (thermoplastic resin) is an ethylene vinyl alcohol copolymer and fluoropolymer (Hirai, Abstract, Par. 0017, 0036, and claim 7), and therefore, it can be said that the combined content of the ethylene vinyl alcohol copolymer and PVDF in the barrier mixture (thermoplastic resin) is 100 wt.%, which lies within the claimed range of at least 95 wt.%, and therefore satisfies the claimed range, see MPEP 2131.03.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 20170067581 A1) in view of Zerafati et al. (US 20120245238 A1) and Garver et al. (US 20150252918 A1) as applied to claim 9 above, further in view of Yamamoto et al. (US 20030124289 A1).
Regarding Claim 11, modified Hirai teaches all of the elements of the claimed invention as stated above for claim 9. Modified Hirai does not teach wherein the maleic anhydride functionalized PVDF polymer is present in the barrier mixture in an amount in the range of 0.01 wt.% to 10 wt.%.
Yamamoto teaches a barrier layer (second layer) comprising a barrier mixture (blend) which comprises EVOH and a compatibilizer (Yamamoto, Par. 0001, 0044-0045, and 0058-0062), wherein the compatibilizer is a maleic anhydride copolymer (Yamamoto, Par. 0052 and 0061-0062). Yamamoto further teaches wherein the compatibilizer is present in the barrier mixture (blend) in an amount in the range of 1 to 15% by weight (Yamamoto, Par. 0058-0062), which overlaps the claimed range of 0.01 wt.% to 10 wt.%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Hirai and Yamamoto are analogous art as they teach a barrier layer comprising a barrier mixture which comprises EVOH and a compatibilizer, wherein the compatibilizer is a maleic anhydride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yamamoto to include modified Hirai’s compatibilizer in the weight range of 0.01 wt.% to 10 wt.%. This would allow for the barrier layer (EVOH layer) to have good barrier properties, specifically as a petrol barrier for motor vehicles (Yamamoto, Par. 0001, 0044-0045).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 20170067581 A1) in view of Zerafati et al. (US 20120245238 A1) as applied to claim 1 above, further in view of Nakano (WO 2016186111 A1; US 20180141342 A1 used as an English language equivalent for all citations).
Regarding claim 12, modified Hirai teaches all of the elements of the claimed invention as stated above for claim 1. Modified Hirai does not teach wherein the barrier layer has a thickness in the range of 0.010 mm to 0.020 mm.   
Nakano teaches a length of tubing comprising a barrier layer (inner layer) which comprises a fluoropolymer (Nakano, Abstract, Par. 0012, and 0025), wherein the barrier layer (inner layer) has a thickness in the range of 0.01 to 0.5 mm (Nakano, Par. 0025), which overlaps the claimed range of 0.010 mm to 0.020 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Hirai and Nakano are analogous art as they teach a length of tubing comprising a barrier layer which comprises a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Nakano to modify modified Hirai and make the barrier layer an inner layer with a thickness 
Regarding claim 14, modified Hirai teaches the length of tubing of claims 1 and 12, wherein the inner surface of the barrier layer (inner layer) forms the inner surface of the tubing (Nakano, abstract, Fig. 1, Par.0012, and 0025).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 20170067581 A1) in view of Zerafati et al. (US 20120245238 A1) as applied to claim 1 above, further in view of Verschuere et al. (US 20040142135 A1).
Regarding claim 20, modified Hirai teaches all of the elements of the claimed invention as stated above for claim 1. Modified Hirai does not teach a fuel-powered device comprising a fuel tank, a fuel-powered engine, and a length of tubing according to claim 1 fluidly connecting the fuel tank with the fuel-powered engine.
Verschuere teaches a fuel powered device (motor vehicle) comprising a fuel tank, a fuel-powered engine, and a length of tubing comprising EVOH and a fluoropolymer, fluidly connecting the fuel tank with the fuel-powered engine (Verschuere, Par. 0011, 0013, 0046, 0055 – see “fuel management system”).
Since both modified Hirai and Verschuere are analogous art as they teach a length of tubing comprising EVOH and a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Verschuere to modify modified Hirai and create a fuel powered device comprising a fuel tank, a fuel powered engine, and the length of tubing of claim 1 fluidly connecting the fuel tank with the fuel-powered engine. This would allow for a fuel powered device capable of receiving fuel (Verschuere, Par. 0011), while having good barrier properties and permeation resistance (Verschuere, Par. 0057-0058). Additionally, this 
Response to Arguments
Applicant’s remarks and amendments filed 10/18/2021 have been fully considered. 
Regarding arguments directed to the rejections over prior art, on pages 9-10 of the remarks, Applicant first argues that Hirai does not specifically disclose a barrier layer comprising a combination of both EVOH and PVDF polymer. This is not found persuasive for the following reasons:
Hirai teaches a lists of thermoplastic resins to be used as major components in a barrier layer, which include ethylene vinyl alcohol copolymer, a fluoropolymer, and combinations thereof (Hirai, Abstract, Par. 0017, 0036, and Claim 7). Therefore, one of ordinary skill in the art would understand that a combination of the listed materials can be used in the barrier layer, including a combination of a fluoropolymer and EVOH with a reasonable expectation of success. 
Further, Hirai is not used to teach that the fluoropolymer is a PVDF polymer. Instead, as recited in the grounds of rejection above, Zerafati is combined with Hirai and is used to teach that it is well known and well within the abilities of those skilled in the art to blend PVDF fluoropolymers with ethylene vinyl alcohol polymer. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, on pages 10-14 of the remarks, Applicant argues that Zerafati does not teach a tube comprising a barrier layer that is a blend of EVOH and PVDF. This is not found persuasive for the following reason:
Zerafati teaches a recycled mixture that can be used for multilayer structures such as a tube/tubing (Zerafati, Par. 0046-0055). Zerafati further teaches that this recycled mixture includes a material/mixture from a barrier layer, and thus has barrier properties and can be reasonably considered a material for a general barrier layer (Zerafati, Par. 0029-0030, 0035, and 0046-0055). It is further noted that independent claims 1 and 25 do not recite any qualitative or quantitative characteristics to further define the general term “barrier layer.” Zerafati further teaches that this barrier composition can comprise EVOH and PVDF and that the PVDF is present in an amount of 25 to 70 wt.% (Zerafati, Par. 0055). Therefore, Zerafati teaches a multilayer tube comprising a barrier layer of the recycled mixture wherein the recycled mixture comprises EVOH and PVDF.
Thirdly, on pages 14-17 of the remarks, Applicant argues that the claimed invention exhibits superior and unexpected results over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. 
The data provided by the applicant is not commensurate in scope with the claimed invention. No data points are shown at the upper or lower limit of the claimed range of 30 wt.% or 70 wt.% EVOH or PVDF. Further, only 2 data points are shown outside the claimed range, 0 wt.% EVOH and 100 wt.% fluoropolymer, and 100 wt.% EVOH and 0 wt.% fluoropolymer. Further, there are no comparative examples that show a blend of fluoropolymer and EVOH with above 0 wt.% of both the components, but outside of the claimed range (less than 30 wt.% or more than 70 wt.%; for example, a comparative example of 20 wt.% EVOH and 80 wt.% fluoropolymer, or a comparative example of 90 wt.% EVOH and 10 wt.% fluoropolymer). Therefore, the data provided is not commensurate in scope with the claimed invention, and does not establish the criticality of the claimed ranges, see MPEP 716.02(d).
The inventive and comparative examples only utilize one specific species of ethylene vinyl alcohol copolymer (EVAL XEP-1158 having 44 mol% of ethylene).  One of ordinary skill in the art would not be certain that all ethylene vinyl alcohol copolymers (as broadly recited by the claims) would necessarily achieve the same results as EVAL XEP-1158 based upon the limited examples and without further detailed guidance. Further, the inventive and comparative examples only utilize two specific species of PVDF polymers (KYNAR ADX 1285 and KYNAR Superflex 2500).  One of ordinary skill in the art would not be certain that all PVDF polymers and blends of PVDF polymers (as broadly recited by the claims) would necessarily achieve the same results as KYNAR ADX 1285 and KYNAR Superflex 2500 based upon the limited examples and without further detailed guidance. 
The comparative examples shown (Examples 1, 5, and 10) do not resemble the closest prior art. The comparative examples do not include a blend of PVDF and ethylene vinyl alcohol 
The data does not appear to clearly show superior results of statistical and practical significance. In regards to figures 5-6 shown in the instant application, comparative example 5 shows similar results to the inventive examples in both tensile modulus and permeation resistance. For example, comparative example 5 has a tensile modulus in between that of inventive example 2 and inventive example 4. Further, comparative example 5 shows a very similar permeation resistance as inventive example 3, which is also between the permeation resistance of inventive examples 3 and 4. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Also, Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(a).
Regarding newly added claim 25 which claims a range of EVOH of 45-80 wt.% and a range of PVDF of 20-55 wt.%, the data is still not commensurate in scope with these new ranges. The data does not provide any data at the endpoints, such as at 45 wt.% EVOH, 80 wt.% EVOH, 20 wt.% PVDF, or 55 wt.% PVDF. Further, Applicant provides no comparative examples outside the claimed range besides that of 0 wt.% EVOH and 0 wt.% PVDF. Instead, the Applicant has shown INVENTIVE examples that exist outside the claimed ranges such as inventive example 4 which only exhibits 35 wt.% EVOH and exhibits 65 wt.% PVDF. This further shows that ranges claimed in newly claim 25 are not critical. Therefore, the data provided is not commensurate in scope with the claimed invention, and does not establish the criticality of the claimed ranges, see MPEP 716.02(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782